Mr. Justice Trunkey
delivered the opinion of the court, April 16th 1883.
By itself the receipt is prima facie evidence that Saeger consented to the deduction of $1,000 by the defendant for his services; but it is by no means conclusive. A receipt is like any other parol admission of the party, and is open to explanation or correction ; and he may show that it was made by mistake, or does not exhibit the real state of facts : Rusell v. Church, 65 Pa. St. 9; Wharton on Contracts, § 938.
The parties were attorney and client. That relation gives l’ise to great confidence and the attorney is presumed to have the power to strongly influence his client, and to gain by his good nature and credulity, and to obtain undue advantages and gratuities. Hence, the law often declares transactions between them void, which between other persons would be unobjectionable. Unless the transaction is fair and conscionable it is deemed a constructive fraud. This long established rule applies to this case, even if the receipt is taken as evidence of a settlement of the amount of fees for the services in the judgment therein recited. More than eighteen per centum was deducted for fees, and the jflaintiff in the first place must show that the sum retained is larger than the services of the defendant were reasonably worth, or larger than agreed upon if there was an express contract. If he does, then the burden is cast upon the defendant to prove to the 'satisfaction of the jury that the sum was *554retained by his client’s agreement under circumstances that made it fair and conscionable.
Where there is a dispute respecting the amount of fees and the attorney acted in good faith, his right to compensation is not forfeited, should the jury find that he is entitled to a less sum than he claimed. But if he fraudulently claimed the right to retain out of the money of his client a larger sum than the jury find to be just, he forfeits all claim to any compensation whatever: Balsbaugh v. Fraser, 19 Pa. St. 95.
The testimony of Mr. James was sufficient to warrant a finding by the jury, that the defendant contracted with Saeger to conduct the suit against the Lehigh Yalley Railroad Company for ten per centum of the amount recovered : also that James contracted for a contingent fee for services in the same case of $500. After the date of the receipt the defendant wrote an order in favor of James, which Saeger signed, for the costs, amounting to $160.40. James received the costs ; but nothing from the defendant except letters containing, among other things, urgent directions to draw the costs and not pay a cent to the witnesses or Saeger. These letters tend to show the manner of dealing between the parties, and Saeger’s dissatisfaction. The evidence ought to have been submitted to the jury and considered in connection with the fact that the parties held the confidential relationship of attorney and client. It is now immaterial whether the defendant could rightfully have paid out of money in his hands, James’ fee; he did not. The first and sixth specifications of error must be sustained.
Courts have power to make rules respecting the filing of depositions and cannot be reversed for enforcing them. Rule No. 87 is reasonable, and not inconsistent with any statute. There are good reasons for requiring promptness in the filing of depositions, and it is incumbent on the party at whose instance they are taken to see that they are filed in time. If it be conceded that the court below could properly have directed the deposition to be filed nunc pro tunc, there is not ground shown for reversing the order refusing the motion.
Judgment reversed and venire facias de novo awarded.